Vishay Precision Group’s Revenues Exceed Guidance Net revenues of $59.5 million represent a 24% increase over the $48.2 million in net revenues for the first quarter of 2010 Net earnings were $3.3 million, or $0.24 per diluted share Book-to-bill ratio at the end of the first quarter was 1.09 MALVERN, PA, May 3, 2011 (BUSINESS WIRE) Vishay Precision Group, Inc. (NYSE: VPG) ("VPG" or the “Company”), a leading producer of sensors based on resistive foil technology and sensor-based systems,today announced results for the first fiscal quarter ended April 2, 2011. VPG was spun-off from Vishay Intertechnology (NYSE: VSH) as an independent publicly traded company and began trading on the New York Stock Exchange in July 2010 under the symbol "VPG." Net revenues for the first fiscal quarter of 2011 were $59.5 million, representing a 24% increase, over the $48.2 million of net revenues for the comparable prior year period. Net earnings for the first fiscal quarter of 2011 were $3.3 million or $0.24 per diluted share, versus net earnings of $1.8 million, or $0.13 per diluted share for the comparable prior year period (see Notes below). Commenting on the results, Ziv Shoshani, Chief Executive Officer of VPG, said, "Our first quarter revenues were above the high end of our previous guidance, representing increasing revenues and rising market demand for both of our reportable segments during the second half of the quarter. Our Foil Technology Products (FTP) segment revenues increased to $28.2 million in the first quarter, with incremental volume being supplied to our Weighing Modules & Control Systems (WMCS) segment. The FTP gross margin was 44.3% for the first quarter. The WMCS segment revenues increased to $31.3 million, coming from strength in the scale manufacturing, process weighing, and European onboard weighing markets. The gross margin for the segment was 27.2% for the first quarter.” Mr. Shoshani added, "Our business strengthened through the end of the first quarter and we see that trend continuing into the second quarter. The book-to-bill ratio at the end of our first quarter of 1.09 confirms the increased demand for our products. In addition to meeting this increased customer demand, we are also proceeding with our two strategic initiatives: building a new offshore facility for our WMCS segment; and installing a new pilot line for our FTP segment. Both of these projects are on track for completion this year and each one will allow us to lower our cost base and proceed with new product development. We believe these projects will help us achieve our long-term operational goals.” Outlook Mr. Shoshani continued, “We are enjoying a significantly better environment than one year ago. Our revenues today are the result of an improving world-wide economy as well as actions we are taking to secure design-in wins for our products. In the second quarter of 2011, we expect to generate revenues between $58 million and $63 million.” Notes Earnings per Share: Until July 6, 2010, the operations comprising VPG's business were wholly owned by various subsidiaries of Vishay Intertechnology, Inc. As of the date of the spin-off, VPG issued 13.3 million shares of capital stock. This share amount is being utilized for the calculation of basic earnings per common share for periods presented prior to July 6, 2010 as no common stock of the Company existed prior to July 6, 2010. For periods prior to July 6, 2010, the same number of shares is being used for diluted earnings per common share as for basic earnings per common share as no common stock of the Company existed prior to July 6, 2010 and no dilutive securities of the Company were outstanding for any prior period. Financial Presentation: The results of operations and earnings for the quarter ended April 3, 2010 were derived in whole or in part from the historical consolidated financial statements of Vishay Intertechnology. Such results may not be indicative of the actual operating results that would have been realized had the Company operated as an independent, publicly traded company. Conference Call and Webcast A conference call and simultaneous audio webcast is scheduled for Tuesday, May 3, 2011 at 11:30 a.m. (ET). To access the conference call, interested parties may call (866) 825-3209 or +1 (617) 213-8061 and enter passcode: 6195-8153, or log on to http://ir.vishaypg.com for listen-only mode. A replay will be available approximately one hour after the completion of the call by calling toll-free (888) 286-8010 or internationally +1 (617) 801-6888 and using the following replay passcode: 8989-0448. A replay will also be available on the VPG website at http://ir.vishaypg.com. The replay will be available via phone and website for a limited time. About Vishay Precision Group Vishay Precision Group produces sensors based on resistive foil technology, and sensor-based systems.VPG provides vertically integrated products and solutions for multiple growing markets in the areas of stress, force, weight, pressure and current measurements. As a spin-off from Vishay Intertechnology,the Company has a decades-long track record of innovation in foil precision resistors, current sensors,and strain gages, which has served as a foundation for its more recent expansion into strain gage instrumentation, load cells and transducers, weighing modules, and complete systems for process control and on-board weighing. Vishay Precision Group may be found on the internet at http://www.vishaypg.com. Forward Looking Statements From time to time, information provided by us, including but not limited to statements in this report, or other statements made by or on our behalf, may contain "forward-looking" information within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements involve a number of risks, uncertainties, and contingencies, many of which are beyond our control, which may cause actual results, performance, or achievements to differ materially from those anticipated. Such statements are based on current expectations only, and are subject to certain risks, uncertainties, and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated, or projected. Among the factors that could cause actual results to materially differ include: general business and economic conditions,changes in the current pace of economic recovery, including if such recovery stalls or does not continue as expected; difficulties in integrating acquired companies, the inability to realize anticipated synergies and expansion possibilities, unexpected costs or difficulties related to our July 2010 spinoff and other unanticipated conditions adversely affecting the operation of these companies; difficulties in new product development; changes in competition and technology in the markets that we serve and the mix of our products required to address these changes; changes in foreign currency exchange rates; difficulties in implementing our cost reduction strategies such as labor unrest or legal challenges to our lay-off or termination plans, underutilization of production facilities in lower-labor-cost countries, operation of redundant facilities due to difficulties in transferring production to lower-labor-cost countries; and other factors affecting our operations, markets, products, services, and prices that are set forth in our Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. VISHAY PRECISION GROUP, INC.
